     Case 2:20-cv-00334-SVW-PLA Document 16 Filed 07/17/20 Page 1 of 2 Page ID #:53


 1

 2

 3

 4                                                                    JS-6
 5

 6

 7

 8

 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11

12      ANTHONY BOUYER, an                Case No. 2:20-cv- 00334-SVW-PLA
13      individual,

14                                            ORDER DISMISSAL WITH
        Plaintiff,                            PREJUDICE
15
        v.
16

17      BELLAIRE RESEDA
        PROPERTIES, LLC, a California
18      limited liability company; and
19      DOES 1-10, inclusive,
20      Defendants.
21

22

23

24

25

26

27
                                          1
28
                                [PROPOSED] ORDER
                            DISMISSAL WITH PREJUDICE
     Case 2:20-cv-00334-SVW-PLA Document 16 Filed 07/17/20 Page 2 of 2 Page ID #:54


 1          After consideration of the Joint Stipulation for Dismissal of the entire action

 2    with Prejudice filed by Plaintiff Anthony Bouyer (“Plaintiff”) and Bellaire Reseda
 3
      Properties, LLC (“Defendant”), the Court hereby enters a dismissal with prejudice of
 4

 5    Plaintiff’s Complaint in the above-entitled action, in its entirety. Each party shall

 6    bear his or its own costs and attorneys’ fees.
 7

 8          IT IS SO ORDERED.
 9
      DATED:-XO\
10

11
                                       UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                          2
28
                                   [PROPOSED] ORDER
                               DISMISSAL WITH PREJUDICE
